DISSENTING OPINION.
Appellee seeks this divorce from appellant for alleged indignities which rendered his condition in life intolerable. The proof introduced by him shows that during the time they lived together, being eight months, she occasionally quarreled at him for indulging in familiarities with his former wife, from whom he was divorced; also that during said period she had failed several times to get breakfast before nine o'clock, necessitating the return of his hands from the field to eat breakfast at that late hour; also that she refused to allow a carpenter to make a coffin on their front porch in which to bury one of his children, because she had always *Page 177 
heard that it was bad luck to make a coffin in the house. He testified that she was in the habit of cursing, but introduced no corroborating testimony on that point. She denied swearing, but admitted quarreling at him occasionally for keeping company with his divorced wife, and explained that she requested the carpenter to make the coffin in an outhouse.
She introduced proof to the effect that they lived together peaceably practically all the time except for an occasional quarrel over attention shown by him to his divorced wife, and that she faithfully performed all of her household duties, and, in addition, kept the account of the work done by his hands in the field.
During the time they resided together they occupied the same bed and slept together the night before he abandoned her. He left her without explanation, and after doing so offered to borrow the money and pay her $150 if she would consent for him to get a divorce. She declined this offer.
Even if an appellant and his witnesses testified to were true, the evidence does not approach the required rule announced by this court in order to obtain a divorce for indignities. The indignities entitling one to divorce must be habitually and systematically pursued by the party at fault. Haley v. Haley, 44 Ark. 429; Simpkins v. Simpkins, 136 Ark. 588, 207 S.W. 28. An occasional provoked quarrel or a failure to get breakfast on time once in a while does not entitle a husband to a divorce. If so, it would be easy for many undeserving husbands to put aside a good wife when he tired of her and wanted another.
In the opinion of the writer this case should be reversed, and remanded with instructions to dismiss appellee's complaint.
Mr. Justice Wood joins the writer in this view, and, for the reasons expressed, we dissent from the majority opinion. *Page 178